DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al., (US 2017/0104204), further in view of Zhamu et al., (US 20170098856, herein after . 
Regarding claim 1, 3 and 4,  Zhamu discloses a lithium secondary battery comprising an anode, where the anode comprises a layer of lithium metal [0061];[0079], the current collector is Ni foam [0151].  Zhamu ‘204 does not disclose the nickel foam has a thickness of 50 µm to 150 µm or 50 µm, and a pore volume of 40 cm3 /g to 50 cm3/g or 40 cm3 /g.  However, Zhamu ‘856 teaches a rechargeable lithium metal battery,   (Zhamu ‘856: [0015];[0036]). The electrically conductive porous layers may be a metal form, the porosity levels must be at least 70% by volume and most preferably greater than 95% by volume (Zhamu’856:[0081]).  Since there are great amounts of pores very little space is wasted (being wasted means not being occupied by the electrode active material), resulting in high amounts if electrode active material zones (Zhamu ‘856: [0081]). Zhamu’856 further teaches metal foam such as Ni foam is used as an anode foam structure (current collector), the most desirable thickness of the conductive porous layers is most preferably 50- 200 µm (Zhamu ‘856: [0126]).  Examiner notes that conductive porous layers (Ni foam) having a thickness from 50 to 200 µm, is overlapping with the claimed range of 50 to 150 µm. Examiner further notes that thickness affects the pore size where if the porosity is too big the thickness of the metal foam will be too big, and capacity will not be increased.
It would have been obvious to one having ordinary skill in the art to have the nickel foam of Zhamu have a thickness of 50 to 150 µm or a thickness of 50 µm as taught by Zhamu ‘856, in order to achieve an increased capacity, by minimizing the thickness of the nickel foam. 
In an effort to optimize the  role of Ni foam as the current collector where the active material/lithium metal is deposited on , it would have been obvious to one having ordinary skill in the art to have arrived at the claimed range of  the Ni foam of Zhamu has a pore volume of 40 3 /g to 50 cm3/g or a pore volume of   40 cm3 /g, in order to achieve an increased capacity by  ensuring  space on the current collector /Ni foam is being occupied by the electrode active material, resulting in high amounts of  electrode active material zone,  as taught by Zhamu ‘856 at  [0081]. (CLAIM 3)
Modified Zhamu does not disclose a tin-plated layer formed on the surface of the nickel foam and the tin plated layer has a thickness of 5                         
                            µ
                        
                    m to 10                         
                            µ
                        
                    m. However, Okuhama teaches an electrode material for a secondary battery (Okuhama :[0001]). As the current collector for the secondary battery electrode of the present invention, all the current collectors that are usually used in secondary batteries are used, but generally plate-shaped ones are used. In the expression "plate-like body, in addition to a flat plate-like body, a sheet-like porous body, foam, screen, net and etc. (Okuhama:[0043]). Okuhama further teaches in example 8, a nickel porous body was used as the negative electrode current collector (Okuhama: [0055]).
Okuhama further teaches an electrode material for a secondary battery in which a tin or tin alloy plating film deposited from a tin or tin alloy plating bath is formed on one side or both sides of a current collector (Okuhama : [0007]: L 1-2). In example 8, Okuhama teaches after washing the nickel porous body with water, the following plating solution tin phenol sulfonate was applied  (Okuhama :[0055]). A fine tin or tin alloy plating film deposited from a tin or tin alloy plating bath having a limited bath composition is applied to an electrode material for a secondary battery. As a result, a secondary battery electrode having excellent charge/discharge characteristics can be manufactured, and a secondary battery having excellent charge/discharge characteristics can be manufactured and provided  (Okuhama: [0065]). Okuhama further discloses the electrode material which is a fine crystal tin or tin alloy plating film of the present invention has an extremely high energy density, a thicker plating film of 5 μm or more and 500 (CLAIM 4)
 It would have been obvious to one having ordinary skill in the art to add/form the tin plating layer having a thickness of 5 µm to 10 µm of Okuhama on to the nickel foam of modified Zhamu in order to obtain a secondary battery having excellent charge/discharge characteristics (CLAIM 4).
Modified Zhamu further discloses the lithium layer (lithium metal) has a structure having a plurality of pores (see figure 2 of Zhamu’856 the Li metal includes pores).  Modified Zhamu does not disclose the lithium metal has a thickness of 5                         
                            µ
                        
                    m to 10                         
                            µ
                        
                    m. However, the role of the lithium metal is to act as an active material for the anode, which participates in the electrochemical charge/discharge reaction in the battery.  In an effort to achieve a desired balance of the job of the lithium metal, the skilled artisan would find it obvious to arrive at the claimed range of the lithium layer having a thickness of 5 µm to 10 µm. The thickness affects the energy density. As such, it can be optimized. (CLAIM 1 ) 
Therefore modified Zhamu discloses a negative electrode for a lithium-metal secondary battery, the negative electrode comprising: a collector; and a lithium layer formed on at least one surface of the collector, wherein the collector comprises: a nickel foam; and a tin plated layer formed on the surface of the nickel foam, and wherein the lithium layer has a structure having a plurality of pores ( See figure 2 of Zhamu the Li foil includes pores)  and the tin plated layer has a thickness of 5 µm to 10 µm.
Regarding claim 6, modified Zhamu discloses all of the limitations as set forth above in claim 1. Modified Zhamu does not disclose the lithium is loaded in an amount of 2 mg per unit 2 on the lithium layer. However in an effort to optimize the role of the lithium foil as the active material it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of the lithium loaded in an amount of 2 mg per unit area of 1 cm2 on the lithium layer, in order to achieve an increased capacity by ensuring space on the current collector is being occupied by the lithium foil (electrode active material), resulting in high amounts of lithium on the Ni foam/current collector. (CLAIM 6). 
Response to Arguments
Applicant’s arguments, filed December 10,2021, have been fully considered and are persuasive.  Applicant has perfected the foreign priority claim to KR-10-2016-0128581, the present application has a filing date of October 5, 2016. Zhamu ‘905 has a filing date of August 4, 2017 and is no longer prior art.  The 35 U.S.C 103 rejection over Zhamu ‘905 has been withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722